Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Xiao et al., Berlin et al. and Lam et al. 
Claim(s) 1, 3-5, 7-12, 16-18, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (WO2010002883), as evidenced by Moore et al.(DNA Methylation and Its Basic Function. Neuropsychopharmacol 38, 23–38 (2013); published online 11 July 2012), in view of Berlin et al. (US 20080206760) and Lam et al.( Nature biotechnology 30.8 (2012): 771-777) ), as evidenced by Fujita et al. ("The UCSC genome browser database: update 2011." Nucleic acids research 39.suppl_1 (2010): D876-D882.).
	Xiao et al. disclose a method of characterizing nucleic acid molecules comprising labeling one or more regions at discrete sequence-specific motifs; linearizing labelled nucleic acid molecules by passaging the molecules through nanochannels and detecting signals from individual labelled motifs. The distribution of the labelled motifs is established which facilitates mapping of the target nucleic acid molecules (e.g. para 0024, pg. 5; para 0050, pg. 8-9; CpG island motif as in para 0068-0071, pg. 11-12; para 0074, pg. 13; para 0082, para 0085, pg. 15; para 0131, pg. 24; para 0135, pg. 25; Fig. 5a-c).
 	Xiao et al. disclose motifs are labelled using nicking endonuclease (e.g. para 0050,pg. 8-9) and methyltransferases (e.g. the labeling is suitably accomplished by exposing the first and second double-stranded DNAs to … a methyltransferase as in para 0082, pg. 15; DNA methyltransferases that recognize and bind to DNA in a sequence specific fashion are also useful…For example, DNA methyltransferases (MTase) include but are not limited to M.BseCI (methylates adenine at N6 within the 5'-ATCGAT-3' sequence), M.Taql (methylates adenine at N6 within the 5'-TCGA-3' sequence) and M.Hhal (methylates the first cytosine at C5 within the 5'-GCGC-3' sequence) as in para 0085, pg. 15; para 0089,pg. 16; claims 23 and 26).

Furthermore, Xiao et al. teach their methods comprise stretching the target nucleic acid to facilitate label detection (e.g. para 0131-0133, pg. 24).
Furthermore, Xiao et al. teach methods wherein a first group of nucleic acid molecules, i.e. cancer patient, and a second group of nucleic acid molecules, i.e. control subject, are subjected to labelling, linearizing using nanochannels, and detecting signals as described above and resulting signal patterns between patient and control are compared (e.g. para 0074-0078, pg. 13-14; para 0080, pg. 14; para 0087, pg. 16).
Xiao et al. disclose a method of characterizing target nucleic acid molecules comprising labelling using a methyltransferase (e.g. para 0082, para 0085, pg. 15, claims 23 and 26) but do not expressly teach the mechanism by which a methyltransferase labels a target nucleic acid molecule.
Moore et al. teach DNA methylation of a target nucleic acid using a methyltransferase comprises a transfer of a methyl group to an individual cytosine residue and does not break phosphodiester binds in the target nucleic acid molecules (e.g. DNA methylation is catalyzed by a family of DNA methyltransferases (Dnmts) that transfer a methyl group from S-adenyl methionine (SAM) to the fifth carbon of a cytosine residue to form 5mC (Figure 1) as in 3rd para, pg. 23; Fig. 1, pg. 24).
Therefore, Xiao et al. teach different types of covalent labeling (e.g. in para 0041, pg. 7; para 0045-0047, pg. 7-8; para 0049-0050, pg. 8-9; para 0055, pg. 9) including using a 
Therefore,  as Xiao et al. disclose a method for determining distribution of the labelled motifs, Xiao et al., as evidenced by Moore et al., render obvious the limitations:  a method of analyzing nucleic acid molecules, comprising: providing a plurality of nucleic acid molecules comprising a plurality of occurrences of a DNA repeated motif; covalently labeling the plurality of nucleic acid molecules in a sequence-specific fashion at the DNA repeated motif with a label, wherein the DNA repeated motif comprises a methyltransferase recognition sequence and the covalent labeling is effected with a methyltransferase in the presence of a cofactor; and detecting the label to identify patterns of the DNA repeated motif of the plurality of nucleic acid molecules (e.g. para 0024, pg. 5; para 0050, pg. 8-9; CpG island motif as in para 0068-0071, pg. 11-12; detecting signals as in para 0074-0078, pg. 13-14; para 0082, para 0085, pg. 15; para 0131, pg. 24; para 0135, pg. 25; Fig. 5a-c) as required by claim 1.
Furthermore, as Xiao et al. teach labelling of CpG motif, Xiao et al., as evidenced by Moore et al., render obvious the limitation: wherein the patterns of the DNA repeat motif comprises CpG island methylation patterns as required by claim 3.
 Furthermore, Xiao et al., as evidenced by Moore et al., render obvious the limitations: method of claim 1, wherein the patterns of the DNA repeat motif comprises the CpG methylation status of the DNA repeat motif as required by claim 4.
Furthermore, as Xiao et al. disclose a method for determining distribution of the labelled motifs to facilitate mapping of the target nucleic acid molecules (e.g. CpG island motif  as in para 0068-0071, pg. 11-12; para 0131, pg. 24; para 0135, pg. 25), Xiao et al., as evidenced by Moore et al., render obvious claim 5.
claim 7.
Furthermore, as Xiao et al. teach methyltransferases that modify cytosine such as M.HhaI  (e.g. For example, DNA methyltransferases (MTase) include but are not limited … M.Hhal (methylates the first cytosine at C5 within the 5'-GCGC-3' sequence) as in para 0085, pg. 15), Xiao et al., as evidenced by Moore et al., render obvious the limitation: wherein the covalent labeling is effected by covalently coupling the tag to a C5 carbon of a cytosine (C5) at the methyltransferase recognition sequence claim 10.
Furthermore, as Xiao et al. teach methyltransferases that modify adenine such as M.BseCI and M.Taql  (e.g. para 0082, pg. 15;  For example, DNA methyltransferases (MTase) include but are not limited to M.BseCI (methylates adenine at N6 within the 5'-ATCGAT-3' sequence), M.Taql (methylates adenine at N6 within the 5'-TCGA-3' sequence) as in para 0085, pg. 15), Xiao et al., as evidenced by Moore et al., render obvious claim 11.
As Xiao et al. teach their methods comprise stretching the target nucleic acid to facilitate label detection (e.g. para 0131-0133, pg. 24), they render obvious claim 12.
Furthermore, as Xiao et al. teach using methyltransferases including M.BseCI (e.g. para 0085, pg. 15), Xiao et al., as evidenced by Moore et al., render obvious the limitation: wherein the methyltransferase is selected from the group consisting of M.BseCI as required by claim 16.
Xiao et al. teach detection of CpG patterns in long contigs that are extracted from sample that is not fragmented prior to detection of the pattern (e.g. para 0120-0122, pg. 21-22; Fig. 6a).
Therefore, Xiao et al., as evidenced by Moore et al., render obvious the limitations: wherein the method does not comprise fragmentation of the plurality of nucleic acid molecules as required by claim 17.
 method of claim 1, wherein identified patterns of the DNA repeated motif of the plurality of nucleic acid molecules is indicative of a physiological condition or a disease associated with the CpG methylation status and/or repeat frequency of the DNA repeated motif as required by claim 18.
	Xiao teaches labelling using a methyltransferase (e.g. para 0082, pg. 15; For example, DNA methyltransferases (MTase) include but are not limited to M.BseCI (methylates adenine at N6 within the 5'-ATCGAT-3' sequence), M.Taql (methylates adenine at N6 within the 5'-TCGA-3' sequence) and M.Hhal (methylates the first cytosine at C5 within the 5'-GCGC-3' sequence) as in para 0085, pg. 15, claims 23 and 26). 
However, Xiao et al., as evidenced by Moore et al., do not expressly teach the requirement of labeling is effected with a methyltransferase and a modified cofactor as required in claim 1.
Berlin et al. disclose techniques for labelling target DNA comprising CpG dinucleotide sequence motif by contacting the target DNA with a DNA methyltransferase and a modified co- factor, i.e. an S- adenosylmethionine (SAM) derivative which donates a fluorescent labeled moiety. The methyltransferase transfers the fluorescently labeled moiety from the S- adenosylmethionine derivative, to the methylation consensus sequence, i.e. CpG dinucleotide, in the target molecule (e.g. para 0023-0025, pg. 3). 
 Furthermore, Berlin et al. teach methods comprising using SAM cofactors labelled with different dyes in combination with different sequence specific methyltransferases (e.g. several 
Like Xiao et al., Berlin et al. also teach a labeling method comprising using a methyltransferase. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Xiao et al. , as evidenced by Moore et al. , comprising labeling using a methyltransferase to include labeling methylation regions using a methyltransferase and a modified co-factor, such as fluorescently labelled S-adenosylmethionine derivative,  as taught by Berlin et al. as a skilled artisan would have recognized that the technique of labelling methylation region of Berlin et al. is a particular known technique  that is recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
Therefore, the combined teachings of Xiao et al., as evidenced by Moore et al., and Berlin et al. render obvious the limitation: the covalent labeling is effected with a methyltransferase in the presence of a modified cofactor, and wherein the modified cofactor comprises modified S-adenosyl methionine (SAM), and wherein the modified cofactor comprises a tag that is detectable, transferable, or both (e.g. fluorescently labelled S-adenosylmethionine derivative); and detecting the label to identify patterns of the DNA repeated motif of the plurality of nucleic acid molecules as required by claim 1.
 wherein the tag is selected form from the group consisting of a fluorophore as required by claim 8.
Furthermore, as Berlin et al. teach a methyltransferase labels with a fluorescent tag, the combined teachings of Xiao et al., as evidenced by Moore et al., and Berlin et al. render obvious the limitation: wherein the tag is transferrable and the covalent labeling is effected by covalently coupling the tag to the plurality of nucleic acid molecules at the methyltransferase recognition sequence as required by claim 9.
Regarding claims 21, 22 23 and 25:
As noted above, Xiao et al. teach methods of labelling sequence-specific motifs on target nucleic acids and detecting distribution of the labelled motifs to facilitate mapping of the target nucleic acid molecules (e.g. para 0024, pg. 5; para 0050, pg. 8-9; CpG island motif as in para 0068-0071, pg. 11-12; detecting signals as in para 0074-0078, pg. 13-14; para 0082, para 0085, pg. 15; para 0131, pg. 24; para 0135, pg. 25; Fig. 5a-c). 
They also teach using the CpG methylation insensitive methyltransferase M.BseCI as well as other methyltransferases, including M.Taql and M.Hhal (e.g. For example, DNA methyltransferases (MTase) include but are not limited to M.BseCI (methylates adenine at N6 within the 5'-ATCGAT-3' sequence), M.Taql (methylates adenine at N6 within the 5'-TCGA-3' sequence) and M.Hhal (methylates the first cytosine at C5 within the 5'-GCGC-3' sequence) as in para 0085, pg. 15).

Xiao et al. do not expressly teach a method of adding a first label using a methyltransferase and sequence-specific motifs in a CpG methylation insensitive fashion and adding a second label using a methyltransferase and sequence -specific motifs in a CpG methylation dependent fashion, in a single embodiment. 
 However, as noted above, Berlin et al. teach methods comprising labeling with SAM cofactors comprising different dyes in combination with different sequence-specific methyltransferases to facilitate simultaneous investigation of multiple methylation regions on target nucleic acids is known in the art (e.g. para 0025-0026, pg. 3; claims 1 and 9).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify a first embodiment of Xiao et al. of a barcoding technique comprising a first label in a CpG methylation independent manner  and a second label in a CpG methylation-dependent manner (e.g. para 0089, pg. 16) to include using M.BseCI which modifies adenine as well as M.Hhal which modifies cytosine in a recognition sequence comprising CG sequence (e.g. para 0085, pg. 15) as taught in another embodiment and to include labeling with SAM cofactors comprising different dyes in combination with different sequence-specific methyltransferases as taught by Berlin et al. because these are particular known techniques are recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of labelling and detecting  target nucleic acid molecules and because Xiao et al. teach methods comprising dual labelling can be 
 Therefore, the combined teachings of Xiao et al., as evidenced by Moore et al., and Berlin et al. render obvious the limitations: a method of analyzing nucleic acid molecules, comprising: providing a plurality of nucleic acid molecules comprising a plurality of occurrences of a first DNA repeated motif and a second DNA repeated motif;
covalently labeling the plurality of nucleic acid molecules in a sequence-specific and CpG-methylation-insensitive fashion at the first DNA repeated motif with a first label(i.e. M.BseCI) , wherein the first DNA repeated motif comprises a first methyltransferase recognition sequence and the covalent labeling is effected with a CpG-methylation-insensitive methyltransferase in the presence of a first modified cofactor, and
covalently labeling the plurality of nucleic acid molecules in a sequence-specific and CpG-methylation-dependent fashion at the second DNA repeated motif (i.e. M.Hhal) with a second label, wherein the second DNA repeated motif comprises a second methyltransferase recognition sequence and the covalent labeling is effected with a CpG-methylation-dependent methyltransferase in the presence of a second modified cofactor; and detecting the first label and the second label to identify patterns of the first DNA repeated motif and the second DNA repeated motif of the plurality of nucleic acid molecules, respectively as required by claim 21.
Furthermore, the combined teachings of Xiao et al., as evidenced by Moore et al., and Berlin et al. render obvious the limitation: wherein the first modified cofactor and the second modified cofactor comprise modified S-adenosyl methionine (SAM), wherein the first modified cofactor and the second modified cofactor comprise a tag that is detectable, transferable, or claim 22.
Furthermore, as Xiao et al. teach using M.BseCI which modifies adenine (e.g. para 0085, pg. 15), the combined teachings of Xiao et al., as evidenced by Moore et al., and Berlin et al. render obvious the limitation: wherein the CpG-methylation-insensitive methyltransferase comprises M.BseCI as recited in claim 23.
Furthermore, as Xiao et al. teach comparative analysis of epigenetic patterns in cancer patients as compared to normal patients(e.g. para 0074-0078, pg. 13-14; para 0080, pg. 14; para 0087, pg. 16), the combined teachings of Xiao et al., as evidenced by Moore et al., and Berlin et al. render obvious claim 25.
Regarding the limitations: assembling the patterns of the DNA repeated motif of the plurality of nucleic acid molecules to construct a first map of a genomic region; and comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as recited in claim 1:
Regarding the limitations: assembling the patterns of the first DNA repeated motif and the second DNA repeated motif of the plurality of nucleic acid molecules to construct a first map of a genomic region; and comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as recited in claim 21:


 Furthermore, Xiao et al. teach that sequencing methods are known that comprise using a reference database to facilitate genome assembly (e.g. Fig. 6B).
 However, the combined teachings of Xiao et al., as evidenced by Moore et al., and Berlin et al. do not expressly teach the requirement of constructing a first map based on sequence motifs and comparing to a second map comprising in silico analysis.
Like Xiao et al., Lam et al. also teach a method of characterizing target nucleic acid molecules by incorporating two different labels, wherein the first label is added to sequence specific motifs and the second label intercalates the target nucleic acid (e.g. 1st para, Generation of sequence motif maps by genome mapping, pg. 772). 
Furthermore, Lam et al. teach their analysis also comprises imaging and map construction, wherein map construction comprises generating a map using the sequence specific motifs and comparing this map to in silico maps, wherein the reference map is from the reference genome build hg19 (e.g. entire Lam reference and especially 1st para, Generation of sequence motif maps by genome mapping section, pg. 772; 3rd para, pg. 772- 1st para, pg. 773, Generation of sequence motif maps by genome mapping section; Fig. 2d, pg. 773; The maps produced by genome mapping generally matched well with the in silico reference maps … genome mapping produced a single map that is identical to the PGF reference map as in 1st para, pg. 774, Genome mapping of the MHC region with 95 BACs section; Fig. 4, pg. 774; current reference genome build hg19 using Bowtie as in Next-generation sequencing of BAC clones section, Online methods, pg. 7 of 7).
As evidenced by Fujita et al., the hg19 assembly is part of the UCSC genome browser database (e.g. Introduction section, pg. D876-D877; Fig. 1, pg. D878).
Furthermore, Lam et al. teach generating consensus maps of target DNA using 100 data sets of 10X, 20X upto 100X coverage compared to reference maps. Lam teaches that coverage that is higher than 20X coverage results in fewer missed labels, i.e. essentially no missed labels (e.g. 2nd para. Pg. 773).
Therefore, as both Xiao et al. and Lam et al. teach methods of characterizing target nucleic acid molecules by incorporating two different labels to facilitate generating maps using sequence motifs, wherein the first label is added to sequence specific motifs and the second label intercalates the target nucleic acid, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the combined teachings of Xiao et al., as evidenced by Moore et al., and Berlin et al. to include data analysis comprising constructing a first map based on sequence motifs and comparing to in silico maps from the reference genome build hg19 in the UCSC genome browser database as taught by Lam et al., as evidenced by Fujita et al., because a skilled artisan would have recognized that this is a particular known technique  that is recognized as part of the ordinary capabilities of one skilled in the art and that was recognized for achieving the predictable result of labelling and detecting target nucleic acid molecules.
Therefore, the combined teachings of Xiao et al., as evidenced by Moore et al., Berlin et al. and Lam et al., as evidenced by Fujita et al., render obvious the limitations: assembling the claim 1.
Therefore, the combined teachings of Xiao et al., as evidenced by Moore et al., Berlin et al. and Lam et al., as evidenced by Fujita et al., render obvious the limitations: assembling the patterns of the first DNA repeated motif and the second DNA repeated motif of the plurality of nucleic acid molecules to construct a first map of a genomic region; and comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis as recited in claim 21.

Xiao et al., Berlin et al., Lam et al. and Weinhold et al.
Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al., as evidenced by Moore et al., Berlin et al. and Lam et al., as evidenced by Fujita et al., as applied to claims 1, 3-5, 7-12, 16-18, 21-23 and 25 above, and further in view of Weinhold et al. (US20090018101).
The combined teachings of Xiao et al., as evidenced by Moore et al., Berlin et al. and Lam et al., as evidenced by Fujita et al., as applied above are incorporated in this rejection.
 The combined teachings of Xiao et al., as evidenced by Moore et al., Berlin et al. and Lam et al., as evidenced by Fujita et al., disclose a method of nucleic acid analysis comprising labeling with methylation- insensitive methyltransferase M.BseCI using modified SAM cofactor 
Furthermore, Xiao et al. teach other methyltransferases can be used in their method (e.g. For example, DNA methyltransferases (MTase) include but are not limited to M.BseCI (methylates adenine at N6 within the 5'-ATCGAT-3' sequence), M.Taql (methylates adenine at N6 within the 5'-TCGA-3' sequence) and M.Hhal (methylates the first cytosine at C5 within the 5'-GCGC-3' sequence) as in para 0085, pg. 15, Xiao).
	However, the combined teachings of Xiao et al., as evidenced by Moore et al., Berlin et al. and Lam et al., as evidenced by Fujita et al., do not expressly teach claims 6 and 24.
	 Regarding claims 6 and 24:
	The instant disclosure indicates that methyltransferase M.RsrI binds to a recognition sequence that does not contain a CG sequence (e.g. Table 1, pg. 25, instant specification).
Prior to the effective filing date of the claimed invention, Weinhold et al. teach methods using kits comprising methyltransferase M.RsrI are known in the art (e.g. para 0060-0063, pg. 10; In a more preferred embodiment of the present invention, the methyltransferase is selected from the group consisting of the DNA methyltransferases M.Taql, M.Hhal, M.BcnIB (M2.Bcnl), M.Sssl, M.BseCI, M.RsrI, M2.Bfil (M.BfiC2), and M2.Eco31I as in para 0065, pg. 12; para 0067, pg. 12; methods of using as in para 0071-0076, pg. 13).
Therefore, as both Xiao et al. and Weinhold et al. teach methods comprising using methyltransferases, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method disclosed by combined teachings of Xiao et al., as evidenced by Moore et al., Berlin et al. and Lam et al., as evidenced by Fujita et al., comprising labeling target nucleic acid using a methyltransferase to include using a 
 Therefore, the combined teachings of Xiao et al., as evidenced by Moore et al., Berlin et al., Lam et al., as evidenced by Fujita et al., and Weinhold et al. render obvious claims 6 and 24.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 15/117,699
Claim 1, 3-5 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 115-117, 119-122, 126-130, 132-134 and 142-149 of copending Application No. 15/117,699 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
 Claims 115-117, 119-122, 126-130, 132-134 and 142-149 of copending Application No. 15/117,699 disclose methods for characterizing a nucleic acid comprising covalently labeling repeated motifs using a methyltransferase and a modified cofactor comprising a detectable tag; assembling a first map of the genomic region using the sequence motifs; and comparing the 
Therefore, although claim 115 of Application No. 15/117,699 does not recite the same invention as claim 1 of the instant invention, it would have been obvious to one skilled in the art to modify a method comprising labelling with a methyltransferase  as taught by copending application 15/117,699 by including the features of claims 119-122 of copending Application No. 15/117,699 as a skilled artisan would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of characterizing target nucleic acid by labelling using a methyltransferase and a modified co-factor comprising a detectable tag; assembling the patterns of the DNA repeated motif of the plurality of nucleic acid molecules to construct a first map of a genomic region; and comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-12, 16-18 and 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 115-117, 119-122, 126-130, 132-134 and 142-149 of copending Application No. 15/117,699 in view of Xiao et al. (WO2010002883), as 
Claims 115-117, 119-122, 126-130, 132-134 and 142-149 of copending Application No. 15/117,699 disclose methods for characterizing a nucleic acid comprising covalently labeling repeated motifs using a methyltransferase and a modified cofactor comprising a detectable tag; assembling a first map of the genomic region using the sequence motifs; and comparing the first map of the genomic region to a second map of the genomic region, wherein said second map is of a reference genome, wherein the reference genome comprises sequence information that is stored digitally, and wherein the comparing comprises in silico analysis.
 Furthermore, they teach a method comprising applying a first label and a second label to target nucleic acid.
Claims 115-117, 119-122, 126-130, 132-134 and 142-149 of copending Application No. 15/117,699 do not expressly teach CpG methylation-insensitive labeling using a methyltransferase, coupling tags to specific cytosine or adenine bases or stretching target DNA.
 However, these features are known in the art. As indicated in the current rejections, the combined teachings of Xiao et al., as evidenced by Moore et al., Berlin et al. and Lam et al., as evidenced by Fujita et al., meet the requirements of claims 1, 3-5, 7-12, 16-18, 21-23 and 25. Furthermore, the teaching of Weinhold et al. meets claims 6 and 24.
This is a provisional nonstatutory double patenting rejection.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Applicants argue that the combined teachings of Xiao et al. and Berlin et al. do not meet the new limitations requiring constructing a first map based on sequence motifs and comparing to a second map comprising in silico analysis as required by the amended claims. Applicants further argue that Weinhold et al. do not cure these deficiencies.
 Regarding amended claims 1 and 21: 
 The teaching of Lam et al. is applied meet the requirements of the new limitations.
 As noted in the current rejections, both Xiao et al. and Lam et al. disclose methods of characterizing target nucleic acid molecules by incorporating two different labels to facilitate generating maps using sequence motifs, wherein the first label is added to sequence specific motifs and the second label intercalates the target nucleic acid.  
Furthermore, Lam et al. , as evidenced by Fujita et al., teach their dual- labelling method facilitates subsequent imaging and map construction, wherein map construction comprises generating a map using the sequence specific motifs and comparing this map to in silico maps, i.e. reference genome build hg19.
Regarding Applicants’ arguments regarding the teachings of Weinhold et al., these additional arguments rely on the position that a prima facie case was not established in previous rejections.  However this was not found persuasive and is not persuasive for the other rejections.  



Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Examiner, Art Unit 1639